                            UNITED STATES DISTRJCTCOURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                    4: 19-CR-082-D


UNITED STATES OF AMERICA,

                                                                       ORDER
                     v.


DARYL LEE GODETTE, JR.


       Before the Court for consideration is Defendant Godette's Motion to Seal

Proposed Response, provisionally filed at D.E. 124. For good cause shown the Motion to seal

is GRANTED.

       It is therefore ORDERED that Docket Number 124 shall be and is hereby sealed.

       SO ORDERED this       ~   l.   day of   Tu Ne.,         2021.




                                                     HO. JAMES C. DEVER III
                                                     U.S. DISTRICT JUDGE
